Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8, 9, 11, 13, 16, 18, 21, 23, 25, 26, 28, 29, 39, 56 and 57 are pending.  Claim 1, 21 and 39 are independent, not claim 1, 29 and 39 as given in applicants arguments page 13, after Applicants respectfully traverse.

The restriction has not been expanded as the claims  are not allowable. 
Response to the arguments:-
Claim Rejections - 35 USC § 103
The claims were rejected under 35 USC 103 over Hai Long et al, Andrew Wright et al,  and WO 2013/149328 to Thomas. 
Applicants have amended the claims such that R15 is an aryl, and that none of the prior art references teaches an aryl between the imidazole. This is incorrect as WO 2013/149328  does teach the benzimidazole ring with the phenyl and an imidazole ring with a phenyl, formula I and formula II. Also see figure 25F , which clearly teaches a similar monomer 
    PNG
    media_image1.png
    312
    488
    media_image1.png
    Greyscale
 They argue that the linkage to the imidazole is at a different position and therefore not obvious as the properties can change with different positional linkage and groups. This is not found to be convincing as applicants own claim has different linkages for R16! Besides positional isomers are expected to retain their properties in the absence of any other evidence, one would have found it obvious to try. The prior art  in fig25 D  does disclose a 
    PNG
    media_image2.png
    243
    688
    media_image2.png
    Greyscale
 and R3 is a phenyl. R3 is an aryl, page 6, So even the linkage at the same position is shown. 
All the prior art references are drawn to polymer monomers.  Therefore one of skill in the art would have expected a monomer with a group such as  
    PNG
    media_image3.png
    121
    174
    media_image3.png
    Greyscale
 to also form a polymer with similar activity.  
The arguments are therefore not found to be convincing and the rejection is maintained.

Double Patenting
The ODP rejection over US 16/322,920  is maintained as applicants have not filed a TD over it. 
Conclusion
Claims 1-5, 8, 9, 11, 13, 16, 18, 21, 23, 25, 26, 28, 29, 39, 56 and 57 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



April 27, 2021.